Case 2:19-cr-00304-MJH Document 5-11 Filed 09/25/19 "CL IG Boy

CRIMINAL CASE INFORMATION SHEET

 

Pittsburgh x Erie Johnstown

Related to No. “ Judge

 

 

(All criminal prosecutions arising out of the same criminal transaction or series of transactions are
deemed related).

 

CATEGORY: 1. Narcotics and Other Controlled Substances
la. Narcotics and Other Controlled Substances
(3 or more Defendants)
2. Fraud and Property Offenses
2a, Fraud and Property Offenses
(3 or more Defendants)
3 Crimes of Violence
4 Sex Offenses
5. Firearms and Explosives
6 Immigration °
7 X_ All Others
Defendant’s name: Aleksejs Trofimovics
Is indictment waived: Yes xX No
Pretrial Diversion: Yes X No
Juvenile proceeding: Yes iN x No
Defendant is: xX Male Female
Superseding indictment or information Yes X No

Previous case number:

 

If superseding, previous case was/will be:

Dismissed on defendant’s motion

Dismissed on governments’ motion

After appellate action
Other (explain)

County in which first offense cited
occurred: Allegheny County

 

Previous proceedings before
Magistrate Judge:

 

Case No.:

 

PLEASE INCORPORATE MAGISTRATE CASE WITH CRIMINAL CASE
Case 2:19-cr-00304-MJH Document 5-11 Filed 09/25/19 Page 2 of 2

Date arrested or date continuous U.S. \

 

custody began: /
Defendant: is in custody xX is not in custody

Name of Institution:

 

Custody is on: this charge another charge

another conviction

 

 

 

 

___ State ___ Federal
Detainer filed: ___iyes __ no
Date detainer filed:
Total defendants: 5
Total counts: | 1.
Data below applies to defendant No.: 1
Defendant’s name: Aleksejs Trofimovics
SUMMARY OF COUNTS
COUNT U.S. CODE " OFFENSE _ FELONY MISDEMEANOR
1 18 U.S.C. § 1956(h) Conspiracy to commit money x
laundering.

I certify that to the best of my knowledge the above entries are true and D Mol

DATE: SEP 2 5 2019 CEL. Uf

CHARLES A. EBERLE
Assistant U.S. Attorney
PA ID No. 80782
